PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_02_FR.txt. 80

OBSERVATIONS DE M. MOORE
[Traduction].

Tout en m'associant aux conclusions et, dans l’ensembie,
à l'argumentation contenue dans Vavis de la Cour, monu-
ment du soin extrême avec lequel ont été étudiées toutes thèses.
et toutes suggestions, je tiens à dire qu'en mon opinion
la question première et principale — savoir si, «selon le droit
en vigueur», la Commission européenne possède de Galatz à
Braïla les mêmes compétences qu’en aval de Galatz — se
réduit, à l'analyse, à des dimensions modestes et se révèle
comme étant de nature assez simple.

Il n’est pas contesté que le droit actuellement en vigueur
soit, en première ligne, le Statut définitif du 23 juillet 1927,
traité signé et ratifié par toutes les Parties à la présente
espèce ; et, comme il ressort d’une simple lecture, le dessein
manifeste de ce traité est d’assurer, à laide de deux organis-
mes internationaux, appelés, Fun Commission européenne et
Fautre Commission. internationale, le contrôle international de
la navigation sur tout le cours navigable du Danube, jusques
et dans la mer. Alors que, d’une part, l'article 6 du. Statut
définitif stipule que la compétence de la Commission euro-
péenne, laquelle administre le secteur du fleuve se prétant à
la navigation maritime, s'étend jusqu’au point où commence la
compétence de la Commission internationale, et que l’article 9 fixe
ce point à Braïla, d'autre part, selon l’article 39, sur l’ensemble
du fleuve internationalisé, en aval comme en amont de Braïla,
les conditions administratives doivent être, dans toute la
mesure possible et utile, uniformes et même identiques.
Il va sans dire que ces buts ne sauraient jamais être atteints
si la continuité physique du contrôle international était inter-
rompue, ou si à l’intérieur de chaque secteur étaient appliqués
plusieurs régimes différents. Aucun de ces deux aspects de la
situation n’est compatible avec une discontinuité.

Il n'est pas non plus contesté que, dans la mesure,,ot.. il
s’agit de la Commission européenne, le fondement même du
Statut définitif est que la Commission conserve sa compétence
d'avant la guerre. Le Traité de Versailles, en vertu duquel fut
8r | OBSERVATIONS DE M. MOORE

élaboré le Statut, stipule expressément que la Commission euro-
péenne «exercera de nouveau les pouvoirs qu'elle avait avant
la guerre ». L'article 5 du Statut dispose, en termes identiques,
que la Commission exerce les pouvoirs qu’elle avait avant la
guerre, et l’article 6, en désignant la limite amont de la com-
pétence de la Commission, écrit que cette compétence s'étend
dans les mêmes conditions que par le passé et sans aucune
modification à ses limites actuelles. Par conséquent, lorsque le
Statut stipule que le point jusqu’auquel s'exerce la compétence
de la Commission européenne est Braïla, par cela même il
fixe sans équivoque ou contestation possible que c'était jusqu'à
Braila que s’étendait avant la guerre la compétence de la
Commission. La question de savoir si cette extension était fondée
sur une «tolérance» ou bien sur le Traité de Londres de 1883 n’a
plus d’importance. Cette extension, quel qu’ait pu en être le fonde-
ment avant la guerre, a désormais, grace au Statut, une base
juridique permanente.

Mais l’on a argué -que la compétence de la Commission
européenne entre Galatz et Braila ne serait pas la même
qu'entre Galatz et la mer, et que, tout en possédant compé-
tence entière en aval de Galatz, elle n'aurait entre Galatz et
Braïla qu'une compétence «technique» et non «juridique».
C'est en vain, cependant, qu'on chercherait dans le Statut
définitif une distinction de cette nature: lon ne saurait non
plus la trouver dans aucun des traités, conventions, actes et
arrangements internationaux que le Statut a confirmés. Elle
n'est mentionnée dans aucun instrument juridique. On a tenté
de lintroduire dans le présent litige en invoquant la disposi-
tion de l'article 6 du Statut où il est question du maintien de
la compétence dans les limites. qui existaient par le passé.
Mais cette disposition ne mentionne aucune séparation, même
locale, entre compétence juridique et compétence technique —
il n’y fait même pas de lointaine allusion; et lorsqu'il s’agit
de produire un titre juridique précis pour justifier cette
séparation, le seul argument concret que l'on invoque est le
soi-disant Protocole interprétatif, document qui ne se range
dans aucune catégorie juridique et qui, nonobstant son nom,
n'est ni incorporé dans les clauses interprétatives annexées
au Statut et ratifiées comme en faisant partie intégrante, ni
visé par ces clauses.
82 OBSERVATIONS DE M. MOORE

Mais même ce «Protocole interprétatif» ne fait pas mention
de compétences «techniques » et de compétences « juridiques ».
Au contraire, après avoir énoncé que l'article 6 du Statut
n'apporte aucune modification aux conditions ni aux limites
du régime administratif, il déclare, d’une part, que les
pouvoirs de la Commission européenne doivent continuer à
s'exercer de la même manière que par le passé, en conformité
avec les traités, actes internationaux et règlements auxquels
ont adhéré tous les États actuellement représentés à la
Commission, et, d'autre part, qu'entre Galatz et Braïla, ladite
Commission continuera, comme par le passé, à entretenir le
chenal navigable et son service de pilotage. Nulle part ce
Protocole ne fait allusion à une soi-disant distinction entre
les compétences juridiques et les compétences techniques, et,
à Vanalyse, tout ce qui reste de cet argument est la pré-
tention suivante : le fait que le pouvoir d’entretenir le chenal
navigable et le pilotage a été expressément mentionné, doit
être interprété comme si l'exercice dé toute compétence juri-
dique avait été exclu.

. Cependant, cette prétention se heurte dès l’abord à deux
objections fondamentales. La premièré est qu’elle est absolument
en désaccord avec le système d’internationalisation tel qu’il
existe, depuis 1815, sur le Rhin et ‘sur d’autres fleuves, et,
depuis 1856, sur le Danube. L'adoption de ce système n'a
aucun rapport avec un système capitulaire ou extraterritorial,
puisqu’aucun système de ce genre n’a jamais été en vigueur
à l'égard des États riverains du Rhin. L'organisation, avec
Vassentiment et la coopération du souverain territorial, d’un
service spécial de caractère international, avec une compétence
en même temps juridique et technique, est l’un des éléments
fondamentaux du système primitif; et cela seulement parce
que cette organisation avait paru être le moyen approprié
d'assurer non seulement la constante amélioration des condi-
tions de navigation, mais encore la liberté de navigation, pour
tous les pavillons, sous un régime uniforme et uniformément
appliqué. La seconde objection est que, de par les termes
mêmes des divers actes internationaux en vertu desquels le
Protocole interprétatif déclare que la Commission européenne
continuera à exercer ses pouvoirs, la compétence juridique de
ladite Commission est intimement liée avec lentretien du
83 :: OBSERVATIONS DE M. MOORE

chenal navigable et du service de pilotage, ainsi qu'avec ses
_autres tâches. Cette conclusion résulte avec une clarté par-
faite, même d’un examen rapide, de tous les arrangements
internationaux relatifs au Danube, y compris lActe public
de Galatz de 1865, lActe additionnel de r188r et tous les
règlements de navigation et de police publiés jusqu’aujourd’hui.
Par conséquent, afin d’établir le bien-fondé de la prétendue
distinction entre la situation juridique qui s'exerce de Galatz
à Braïla et celle qui s'exerce dans le secteur de Galatz à
Ja mer, il serait nécessaire de démontrer qu’il y a eu renon-
ciation. ou abandon, soit .expressément, soit tacitement, des
pouvoirs juridiques qui, en propres termes, ont été conférés
a la Commission par des arrangements internationaux indiscu-
tablement valides. Aucune preuve à cet effet n'a été fournie;
et maintenir, dans son absence, qu’actuellement la Commission
. européenne est démunie de pouvoirs juridiques en amont de
Galatz, reviendrait à prétendre que les dispositions expresses
du Statut définitif et des actes internationaux confirmés par
lui ont été implicitement révoquées par une stipulation que
précisément le Protocole interprétatif a omis d’énoncer.

Le droit actuellement en vigueur est, à mon avis, exacte-
ment indiqué dans les brèves déclarations qui précèdent. On
ne saurait guère discuter juridiquement la théorie qui inter-
préte, à l’article 6 du Statut définitif, l'expression «limites
actuelles » comme signifiant que la force, leffet et même la
survivance de toutes les autres dispositions — y compris
celles qui énoncent l’objet essentiel de ce Statut et celles qui
se trouvent dans les accords internationaux antérieurs, confir-
. més sans réserve par l’article 5 — doivent à l'avenir dépendre
d'une preuve positive (notamment l'existence de sentences
pénales) démontrant que chaque pouvoir en particulier conféré
à la Commission a non seulement été effectivement exercé par
elle, mais encore a été exercé en ce sens ou en tel autre.
D’après cette théorie, l'annulation d’une règle de droit résul-
terait de son observance même, ou plutôt de l'absence de
preuve. qu'elle ait été violée, Si l’on se place au point de vue
des principes de l'interprétation juridique, il n’est guère
concevable que les Parties contractantes aient pu. introduire
dans le Statut, consciemment ou inconsciemment, un élément
de désintégration aussi subtil et extraordinaire.

(Signé) J. B. Moore.
